DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Astin (Reg. No. 68,932) on 3/8/2021.
The application has been amended as follows: 

Claim 2 has been amended as follows:
A method of forming a medical graft useful for treating a fistula, the fistula having a fistula passage extending from a primary opening to a secondary opening, the method comprising: 
placing a rolled biocompatible sheet material into a mold; and 
drying the rolled biocompatible sheet material within the mold so as to stabilize the rolled biocompatible sheet material in a form comprising a plug body extending from a leading end to a trailing end, said plug body comprising a tapered head and an , and wherein the tapered head has a maximum diameter larger than a maximum diameter of the elongate portion.

Claim 25 has been amended as follows:
A method of forming a medical graft useful for treating a fistula, the fistula having a fistula passage extending from a primary opening to a secondary opening, the method comprising: 
packing a piece or pieces of an extracellular matrix sheet material within a mold; and thereafter 
drying the piece or pieces of the extracellular matrix sheet material, wherein the medical graft has an interior filled with contacting layer portions of the piece or pieces of the extracellular matrix sheet material, and said drying bonds the contacting layer portions of the piece or pieces of the extracellular matrix sheet material together, and wherein the piece or pieces of the extracellular matrix sheet material is stabilized in a form comprising a plug body extending from a leading end to a trailing end, said plug body comprising a tapered head and an elongate portion such that a plug diameter at said leading end is smaller than a second plug diameter at said trailing end, and 

Allowable Subject Matter
Claims 2-10, 14-16 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Pavcnik et al. (US 2005/0155608 A1), Vidal et al. (US 5,334,216) or Sharkey et al. (US 5,823,994), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 2 and 25, which recites, inter alia “a plug body extending from a leading end to a trailing end, said plug body comprising a tapered head and an elongate portion such that a plug diameter at said leading end is smaller than a second plug diameter at said trailing end…wherein the tapered head has a maximum diameter larger than a maximum diameter of the elongate portion”. Claims 27-29 are allowed as previously discussed on page 11 of the Final Rejection mailed 12/07/2020.
Pavcnik teaches a method of forming a medical graft by placing a rolled biocompatible sheet material into a mold and stabilizing the rolled biocompatible sheet material in a form comprising an elongate portion having a cylindrical form ([0049]). Vidal teaches a rolled, tapered, and/or conical medical graft (Figs. 1-2), but the maximum diameter of the elongate portion is larger than the maximum diameter of the tapered portion in order to provide better movement through a wound channel and an improved tactile sense when the distal end reaches the site (column 3, lines 48-52). Therefore, one of ordinary skill in the art would not increase the maximum diameter of 
Because none of the prior art documents teach the method of forming a medical graft as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 2 and 25 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771